                      Case 1:17-cr-00357-LAK Document 496 Filed 06/17/21 Page 1 of 1




  BY ECF                                                                                                                   Allen & Overy LLP
                                                                                                                           1221 Avenue of the Americas
                                                                                                                           New York NY 10020
  The Honorable Lewis A. Kaplan
  United States District Judge                                                                                             Tel               212 610 63006369
  Southern District of New York                                                                                            Fax               212 610 6399
  Daniel Patrick Moynihan                                                                                                  eugene.ingoglia@allenovery.com
  United States Courthouse
  500 Pearl Street
  New York, NY 10007

                                                                                                                           June 17, 2021

  Re: United States v. Blaszczak et al., No. 17 Cr. 357 (LAK)

Dear Judge Kaplan:

We write on behalf of Robert Olan to respectfully request permission for him to travel with his family by car
between New Jersey and Massachusetts from June 26, 2021 to June 28, 2021 and separately to travel with his
family by car between New Jersey and Maine from July 13, 2021 to July 21, 2021. Mr. Olan’s current bail
conditions restrict his travel to the Southern and Eastern Districts of New York, the District of New Jersey and
the Eastern, Middle, and Western Districts of Pennsylvania. The Government and Pre-Trial Services both
consent to this application.


                                                                                                                             Respectfully submitted,


                                                                                                                             /s/ Eugene Ingoglia
                                                                                                                             Eugene Ingoglia

  Copy (by ECF) to:                    Ian McGinley
                                       Joshua Naftalis
                                       Assistant United States Attorneys

  Copy (by email) to:                  Rena Bolin
                                       Lura Jenkins
                                       Pre-Trial Services Officers




Allen & Overy LLP is a limited liability partnership registered in England and Wales with registered number OC306763. It is authorized and regulated by the Solicitors Regulation Authority of
England and Wales. Allen & Overy LLP is a multi-jurisdictional law firm with lawyers admitted to practice in a variety of jurisdictions. A list of the members of Allen & Overy LLP and their
professional qualifications is open to inspection at its registered office, One Bishops Square, London, E1 6AD and at the above address. The term partner is used to refer to a member of
Allen & Overy LLP or an employee or consultant with equivalent standing and qualifications.
Allen & Overy LLP or an affiliated undertaking has an office in each of: Abu Dhabi, Amsterdam, Antwerp, Bangkok, Beijing, Belfast, Bratislava, Brussels, Budapest, Casablanca, Dubai,
Düsseldorf, Frankfurt, Hamburg, Hanoi, Ho Chi Minh City, Hong Kong, Istanbul, Jakarta (associated office), Johannesburg, London, Los Angeles, Luxembourg, Madrid, Milan, Moscow,
Munich, New York, Paris, Perth, Prague, Rome, São Paulo, Seoul, Shanghai, Singapore, Sydney, Tokyo, Warsaw, Washington, D.C. and Yangon.
